


--------------------------------------------------------------------------------



UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE OCTOBER 21, 2007.
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF ARE SECURITIES OF A UNITED STATES DOMESTIC ISSUER AND HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (C) OUTSIDE THE UNITED STATES
IN ACCORDANCE WITH REGULATION S (RULE 901 THROUGH RULE 905, AND PRELIMINARY
NOTES) UNDER THE SECURITIES ACT.  THIS WARRANT MAY NOT BE EXERCISED BY OR ON
BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.  AS USED HEREIN, THE TERMS “UNITED
STATES” AND “U.S. PERSON” HAVE THE MEANINGS ASCRIBED TO THEM IN REGULATION S
UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
l Warrants
Warrant Certificate No. l

WARRANT CERTIFICATE OF
 
GEOGLOBAL RESOURCES INC.
 
(Incorporated under the laws of Delaware)
 
This is to certify that, for value received, l (the “Holder”) is the registered
holder of l common share purchase warrants (each a “Warrant”) and shall have the
right to purchase from GeoGlobal Resources Inc. (hereinafter called the
“Corporation”), one fully paid and non-assessable Common Share (as defined
herein) (each a “Warrant Share”) for each Warrant represented hereby, subject to
adjustment in certain circumstances, at an exercise price of U.S. $7.50 per
Common Share (the “Exercise Price”) at any time prior to 5:00 p.m. (Toronto
time)on June 20, 2009 the “Expiry Time”) provided that if (i) the trading price
of the Common Shares on the American Stock Exchange (“AMEX”) or on any national
securities exchange or automated quotation system on which the Common Shares are
listed or traded is U.S. $12.00 or more for 20 consecutive trading days, (ii)
the Registration Statement (as defined herein) has been declared effective by
the U.S. Securities and Exchange Commission, and (iii) the hold period
applicable to the Warrant Shares pursuant to the securities laws of the local
jurisdictions in Canada where purchasers of Units (as defined herein) reside has
expired (the occurrence of all such circumstances, the “Acceleration Event”),
then the Expiry Time shall be 5:00 p.m. (Toronto time) on the date which is the
30th day following the date of issuance by the Corporation (or if such 30th day
is not a business day, which, for the purposes of this certificate, is a day on
which chartered banks are normally open for business in Toronto, Ontario,
excluding Saturday, Sunday or a statutory or civic holiday, then on the first
business day after such date) of a news release as herein provided announcing
the change to the Expiry Time. No further notice to the Holder shall be
required.  The Warrants have been purchased pursuant to the terms of a
subscription agreement (the “Subscription Agreement”) between the Corporation
and the original Holder hereof relating to the issuance and sale by the
Corporation of an aggregate of up to 5,680,000 units (the “Units”), each Unit
consisting of one (1) Common Share and one-half of one (1/2) Warrant and the
Warrants are issued subject to the representations and warranties therein and
the terms, conditions and covenants contained in such Subscription Agreement.
 
The Warrants shall be subject to the following terms and conditions:
 
1.  
For the purposes of the Warrants, the term “Common Shares” means common
stock  with par value of $0.001 in the capital of the Corporation as constituted
on the date hereof; provided that in the event of a change, subdivision,
redivision, reduction, combination or consolidation thereof or any other
adjustment under Section 8 hereof, or successive such changes, subdivisions,
redivisions, reductions, combinations, consolidations or other adjustments, then
subject to the adjustments, if any, having been made in accordance with the
provisions of this Warrant certificate, “Common Shares” shall thereafter mean
the shares, other securities or other property resulting from such change,
subdivision, redivision, reduction, combination or consolidation or other
adjustment.

 
2.  
All Warrant certificates shall be signed by an officer of the Corporation
holding office at the time of signing, or any successor or replacement person
and notwithstanding any change in any of the persons holding said offices
between the time of actual signing and the delivery of the Warrant certificate
and notwithstanding that such officer signing may not have held office at the
date of the delivery of the Warrant certificate, the Warrant certificate so
signed shall be valid and binding upon the Corporation and the Holder shall be
entitled to the benefits of this certificate.

 
Until such time as the same is no longer required under applicable requirements
of the Securities Act or applicable state securities laws, the certificates
representing the Warrants and all certificates issued in exchange therefor or in
substitution thereof shall bear a legend in substantially the form set forth
below:
 
“THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF ARE SECURITIES OF A UNITED STATES DOMESTIC ISSUER AND HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (C) OUTSIDE THE UNITED STATES
IN ACCORDANCE WITH REGULATION S (RULE 901 THROUGH RULE 905, AND PRELIMINARY
NOTES) UNDER THE SECURITIES ACT.  THIS WARRANT MAY NOT BE EXERCISED BY OR ON
BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.  AS USED HEREIN, THE TERMS “UNITED
STATES” AND “U.S. PERSON” HAVE THE MEANINGS ASCRIBED TO THEM IN REGULATION S
UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
Until such time as the same is no longer required under applicable requirements
of the Securities Act and applicable state securities laws, certificates
representing the Warrant Shares and all certificates issued in exchange therefor
or in substitution thereof shall bear a legend in substantially the form set
forth below:
 
"THE SECURITIES REPRESENTED HEREBY ARE SECURITIES OF A UNITED STATES DOMESTIC
ISSUER AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C)
OUTSIDE THE UNITED STATES IN ACCORDANCE WITH REGULATION S (RULE 901 THROUGH RULE
905, AND PRELIMINARY NOTES) UNDER THE SECURITIES ACT OR (D) WITHIN THE UNITED
STATES PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.  DELIVERY OF
THIS CERTIFICATE MAY NOT CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF
TRANSACTIONS.  HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT."
 
Additionally, until the expiry of the applicable hold period, the certificates
representing the Warrants and the Warrant Shares (to the extent such Warrant
Shares are issued prior to the expiry of the applicable hold period), and all
certificates issued in exchange therefore or in substitution thereof, shall bear
the following legend:
 
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE OCTOBER 21, 2007.”
 
3.  
All rights under any of the Warrants in respect of which the right of
subscription and purchase therein provided for shall not theretofore have been
exercised shall wholly cease and terminate and such Warrants shall be wholly
void and of no valid or binding effect after the Expiry Time.

 
4.  
Subject to the additional requirements of Section 13 hereof, the right to
purchase Warrant Shares pursuant to the Warrants may only be exercised by the
Holder in whole or in part at or before the Expiry Time by:

 
(a)  
duly completing and executing a subscription substantially in the form attached
hereto as Exhibit “A” (the “Subscription Form”), in the manner therein
indicated; and

 
(b)  
surrendering this Warrant certificate and the duly completed and executed
subscription form to the Corporation at 605 – 1st Street, SW, Suite 310,
Calgary, AB  T2P 3S9, together with payment of the purchase price for the
Warrant Shares subscribed for in the form of cash or a certified or bank cheque
payable to the Corporation in an amount equal to the then applicable Exercise
Price multiplied by the number of Warrant Shares subscribed for.

 
5.  
Upon such delivery and payment as aforesaid, the Corporation shall cause to be
issued to the Holder the number of Common Shares to be issued and the Holder or
such person or persons in whose name or names the Holder directs that the Common
Shares be registered shall become a shareholder of the Corporation in respect of
such Common Shares with effect from the date of such delivery and payment and
shall be entitled to delivery of a certificate or certificates evidencing such
Common Shares bearing such legends as are provided herein.  The Corporation
shall cause such certificate or certificates to be mailed to the Holder at the
address or addresses specified in such subscription form within three (3)
business days of such delivery and payment as herein provided or, if so
instructed by the Holder, held for pick-up by the Holder at the office of the
Corporation set out herein.

 
6.  
The holding of a Warrant shall not constitute the Holder a shareholder of the
Corporation nor entitle the Holder to any right or interest in respect thereof
except as herein expressly provided.

 
7.  
The Corporation covenants and agrees that until the Expiry Time, while any of
the Warrants shall be outstanding, it shall reserve and there shall remain
unissued out of its authorized capital a sufficient number of Common Shares to
satisfy the right of purchase herein provided, as such right of purchase may be
adjusted pursuant to Sections 8 and 9 hereof.  All Common Shares which shall be
issued upon the exercise of the right to purchase herein provided for, upon
payment therefor of the amount at which such Common Shares may at the time be
purchased pursuant to the provisions hereof, shall be issued as fully paid and
non-assessable shares and the holders thereof shall not be liable to the
Corporation or its creditors in respect thereof.  The Corporation will take such
actions as may be reasonably necessary and as are within its power to ensure
that all the Common Shares may be so issued without violation of any applicable
laws or the applicable requirements of any exchange upon which the Common Shares
may be listed or in respect of which the Common Shares are qualified for
unlisted trading privileges.

 
8.  
For the purposes of this Section 8, unless there is something in the subject
matter or context inconsistent therewith, the words and terms defined below
shall have the respective meanings specified therefor in this Section:

 
(a)  
“Current Market Price” of the Common Shares at any date means the price per
share equal to the weighted average price at which the Common Shares have traded
on AMEX or if the Common Shares are not then listed on AMEX, such other Canadian
or U.S. stock exchange as may be selected by the directors of the Corporation
for such purpose or, if the Common Shares are not then listed on any Canadian or
U.S. stock exchange, in the over-the-counter market, during the period of any
twenty consecutive trading days ending not more than five trading days before
such date; provided that the weighted average price will be determined by
dividing the aggregate sale price of all Common Shares sold on the said exchange
or market, as the case may be, during the said twenty consecutive trading days
by the total number of Common Shares so sold; and provided further that if the
Common Shares are not then listed on any Canadian or U.S. stock exchange or
traded in the over-the counter market, then the Current Market Price will be
determined by such firm of independent chartered accountants as may be selected
by the board of directors; and

 
(b)  
“trading day” with respect to AMEX, another stock exchange or an
over-the-counter market, as the case may be,  means a day on which AMEX or such
stock exchange or over-the-counter market is open for business.

 
(c)  
If and whenever at any time after the date hereof and prior to the Expiry Time
the Corporation shall (i) subdivide, redivide or change its then outstanding
Common Shares into a greater number of Common Shares, (ii) reduce, combine or
consolidate its then outstanding Common Shares into a lesser number of Common
Shares or (iii) issue Common Shares (or securities exchangeable for or
convertible into Common Shares) to the holders of all or substantially all of
its then outstanding Common Shares by way of a stock dividend or other
distribution (any of such events herein called a “Common Share Reorganization”),
then the Exercise Price shall be adjusted effective immediately after the
effective date of any such event in (i) or (ii) above or the record date at
which the holders of Common Shares are determined for the purpose of any such
dividend or distribution in (iii) above, as the case may be, by multiplying the
then applicable Exercise Price in effect on such effective date or record date,
as the case may be, by a fraction, the numerator of which shall be the number of
Common Shares outstanding on such effective date or record date, as the case may
be, before giving effect to such Common Share Reorganization and the denominator
of which shall be the number of Common Shares outstanding immediately after
giving effect to such Common Share Reorganization including, in the case where
securities exchangeable for or convertible into Common Shares are distributed,
the number of additional Common Shares that would be outstanding if such
securities were exchanged for or converted into Common Shares after giving
effect to such Common Share Reorganization.  To the extent that any adjustment
in the Exercise Price occurs pursuant to this Subsection 8(c) as a result of the
fixing by the Corporation of a record date for the distribution of securities
exchangeable for or convertible into Common Shares, the Exercise Price will be
readjusted immediately after the expiry of any relevant exchange or conversion
right to the Exercise Price that would then be in effect based upon the number
of Common Shares actually issued and remaining issuable after such expiry and
will be further readjusted in such manner upon the expiry of any further such
rights.

 
(d)  
If and whenever at any time after the date hereof and prior to the Expiry Time,
the Corporation fixes a record date for the issue or distribution to the holders
of all or substantially all of the outstanding Common Shares of rights, options
or warrants pursuant to which such holders are entitled, during a period
expiring not more than 45 days after the record date for such issue (such period
being the “Rights Period”), to subscribe for or purchase Common Shares or
securities exchangeable for or convertible into Common Shares at a price per
Common Share (or in the case of securities exchangeable for or convertible into
Common Shares at an exchange or conversion price per Common Share at the date of
issue of such securities) which is less than 95% of the Current Market Price of
the Common Shares on such record date for such issue (any of such events being
herein called a “Rights Offering”), the Exercise Price will be adjusted
effective immediately after the Rights Period for the Rights Offering to the
amount determined by multiplying the applicable Exercise Price in effect at the
end of the Rights Period by a fraction:

 
(i)  
the numerator of which will be the sum of:

 
(A)  
the number of Common Shares outstanding on the record date for the Rights
Offering; and

 
(B)  
the number determined by dividing:

 
(1)  
either (a) the product of the number of Common Shares offered during the Rights
Period pursuant to the Rights Offering and the price at which such Common Shares
are offered, or, (b) the product of the exchange or conversion price of the
securities so offered and the number of Common Shares for or into which the
securities offered pursuant to the Rights Offering may be exchanged or
converted, as the case may be, by

 
(2)  
the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and

 
(ii)  
the denominator of which will be the aggregate of the number of Common Shares
outstanding on such record date and the number of Common Shares actually issued
or subscribed for during the Rights Period upon exercise of the rights, warrants
or options pursuant to the Rights Offering (including in the case of the issue
or distribution of securities exchangeable for or convertible into Common Shares
the number of Common Shares for or into which such securities may be exchanged
or converted).

 
(e)  
If by the terms of the rights, options, or warrants referred to in Subsection
8(d), there is more than one purchase, conversion or exchange price per Common
Share, the aggregate price of the total number of additional Common Shares
offered for subscription or purchase, or the aggregate conversion or exchange
price of the convertible or exchangeable securities so offered, will be
calculated for purposes of the adjustment on the basis of the lowest purchase,
conversion or exchange price per Common Share, as the case may be.  Any Common
Shares owned by or held for the account of the Corporation will be deemed not to
be outstanding for the purpose of any such calculation.  To the extent that any
adjustment in the Exercise Price occurs pursuant to Subsection 8(d) as a result
of the fixing by the Corporation of a record date for the issue or distribution
of rights, options or warrants referred to in Subsection 8(d), the Exercise
Price will be readjusted immediately after the expiry of any relevant exchange,
conversion or exercise right to the Exercise Price that would then be in effect
based upon the number of Common Shares actually issued and remaining issuable
after such expiry and will be further readjusted in such manner upon the expiry
of any further such rights.

 
(f)  
If and whenever at any time after the date hereof and prior to the Expiry Time,
the Corporation fixes a record date for the payment, issue or distribution to
the holders of all or substantially all of the Common Shares of:

 
(i)  
shares of the Corporation of any class other than Common Shares;

 
(ii)  
rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares (other than rights, options or warrants
pursuant to which holders of Common Shares are entitled, during a period
expiring not more than 45 days after the record date for such issue, to
subscribe for or purchase Common Shares at a price per share (or in the case of
securities exchangeable for or convertible into Common Shares at an exchange or
conversion price per share at the date of issue of such securities) of at least
95% of the Current Market Price of the Common Shares on such record date);

 
(iii)  
evidences of indebtedness of the Corporation; or

 
(iv)  
any property or assets (including evidences of the Corporation’s indebtedness)
of the Corporation;

 
and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
herein called a “Special Distribution”), the Exercise Price will be adjusted
effective immediately after the record date for the Special Distribution to the
amount determined by multiplying the Exercise Price in effect on the record date
for the Special Distribution by a fraction:
 
(A)  
the numerator of which will be the difference between:

 
(1)  
the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date, and

 
(2)  
the fair value, as determined in good faith by the directors of the Corporation,
to the holders of the Common Shares, of such dividend, cash, securities, rights,
options, warrants, evidences of indebtedness or property or assets to be issued
or distributed in the Special Distribution, and

 
(B)  
the denominator of which will be the product obtained by multiplying the number
of Common Shares outstanding on such record date by the Current Market Price of
the Common Shares on such record date.

 
Any Common Shares owned by or held for the account of the Corporation will be
deemed not to be outstanding for the purpose of such calculation.  To the extent
that any adjustment in the Exercise Price occurs pursuant to this Subsection
8(f) as a result of the fixing by the Corporation of a record date for the issue
or distribution of rights, options or warrants to acquire Common Shares or
securities exchangeable for or convertible into Common Shares referred to in
this Subsection 8(f), the Exercise Price will be readjusted immediately after
the expiry of any relevant exercise, exchange or conversion right to the amount
that would then be in effect if the fair market value had been determined on the
basis of the number of Common Shares issued and remaining issuable immediately
after such expiry, and will be further readjusted in such manner upon the expiry
of any further such rights.
 
(g)  
If and whenever at any time after the date hereof and prior to the Expiry Time
there is a capital reorganization of the Corporation or a reclassification,
redesignation or other change in the Common Shares or securities (other than a
Common Share Reorganization) or a consolidation, arrangement or merger or
amalgamation of the Corporation with or into any other corporation or other
entity (other than a consolidation, arrangement, merger or amalgamation which
does not result in any reclassification of the outstanding Common Shares or a
change of the Common Shares into other securities), or a transfer, sale or
conveyance of all or substantially all of the Corporation's undertaking or
assets to another corporation or other entity in which the holders of Common
Shares are entitled to receive shares, other securities or other property (any
of such events being called a “Capital Reorganization”), the Holder, where the
Holder has not exercised the right of subscription and purchase under this
Warrant certificate prior to the effective date of such Capital Reorganization,
shall be entitled to receive and shall accept, upon the exercise of such right,
on such date or any time thereafter, for the same aggregate consideration in
lieu of the number of Common Shares to which the Holder was theretofore entitled
to subscribe for and purchase upon the exercise of the Warrants, the kind and
aggregate number of shares and/or other securities or property resulting from
the Capital Reorganization which the Holder would have been entitled to receive
as a result of such Capital Reorganization if, on the effective date thereof,
the Holder had been the registered holder of the number of Common Shares to
which the Holder was theretofore entitled to subscribe for and purchase.  If
necessary, as a result of any Capital Reorganization, appropriate adjustments
will be made in the application of the provisions of this Warrant certificate
with respect to the rights and interest thereafter of the Holder to the end that
the provisions of this Warrant certificate will thereafter correspondingly be
made applicable as nearly as may reasonably be possible in relation to any
shares or other securities and/or property thereafter deliverable upon the
exercise of the Warrants.

 
(h)  
If and whenever at any time after the date hereof and prior to the Expiry Time,
any of the events set out in Subsection 8(c), (d), (e) or (f) shall occur and
the occurrence of such event results in an adjustment of the Exercise Price
pursuant to the provisions of this Section 8, then the number of Common Shares
purchasable pursuant to this Warrant upon exercise thereof shall be adjusted
contemporaneously with the adjustment of the Exercise Price by multiplying the
number of Common Shares then otherwise purchasable on the exercise thereof by a
fraction, the numerator of which shall be the then applicable Exercise Price in
effect immediately prior to the adjustment and the denominator of which shall be
the Exercise Price resulting from such adjustment.

 
(i)  
If the Corporation takes any action affecting its Common Shares at any time
after the date hereof and prior to the Expiry Time, other than an action or
event described in this Section 8, which in the opinion of the board of
directors of the Corporation, would have a material adverse effect upon the
rights of the Holder of the Warrants hereunder, the Exercise Price and/or the
number of Common Shares purchasable under this Warrant certificate, then the
Corporation shall execute and deliver to the Holder an amendment hereto
providing for an adjustment in the application of such provisions so as to
adjust such rights as aforesaid in such manner as the board of directors of the
Corporation may determine to be equitable in the circumstances, acting in good
faith.  The failure of the taking of action by the board of directors of the
Corporation to so provide for any adjustment on or prior to the effective date
of any action or occurrence giving rise to such state of facts will be
conclusive evidence that the board of directors has determined that it is
equitable to make no adjustment in the circumstances.

 
9.  
The following rules and procedures shall be applicable to the adjustments made
pursuant to Section 8:

 
(a)  
any Common Shares owned or held by or for the account of the Corporation shall
be deemed not be to outstanding except that, for the purposes of Section 8, any
Common Shares owned by a pension plan or profit sharing plan for employees of
the Corporation or any of its subsidiaries shall not be considered to be owned
or held by or for the account of the Corporation;

 
(b)  
no adjustment in the Exercise Price will be required unless a change of at least
1% of the prevailing Exercise Price would result, provided, however, that any
adjustment which, except for the provisions of this Section 9(b), would
otherwise have been required to be made, shall be carried forward and taken into
account in any subsequent adjustment;

 
(c)  
the adjustments provided for in Section 8 are cumulative and shall apply to
successive subdivisions, consolidations, dividends, distributions and other
events resulting in any adjustment under the provisions of such Section;

 
(d)  
no adjustment in the Exercise Price or in the number or kind of securities
purchasable on the exercise of the Warrants will be made in respect of any event
described in Section 8 hereof if the Holder is entitled to participate in such
event on the same terms mutatis mutandis as if the Holder had exercised the
Warrants prior to, or on, the record date or effective date, as the case may be,
of such event;

 
(e)  
in the absence of a resolution of the board of directors of the Corporation
fixing a record date for any dividend or distribution referred to in Section
8(c) above, the Corporation shall be deemed to have fixed as the record date
therefor the date on which such dividend or distribution is effected;

 
(f)  
if the Corporation sets a record date to take any action and thereafter and
before the taking of such action abandons its plan to take such action, then no
adjustment to the Exercise Price will be required by reason of the setting of
such record date;

 
(g)  
forthwith after any adjustment to the Exercise Price or the number of Common
Shares purchasable pursuant to the Warrants, the Corporation shall provide to
the Holder a certificate of an officer of the Corporation certifying as to the
amount of such adjustment and, in reasonable detail, describing the event
requiring and the manner of computing or determining such adjustment;

 
(h)  
if any question that at any time or from time to time arises with respect to the
amount of any adjustment to the Exercise Price or the number of Common Shares
purchasable pursuant to (or other adjustment pursuant to) Section 8 shall be
conclusively determined by a firm of independent chartered accountants (who may
be the Corporation's auditors).  Such chartered accountants shall have access to
all necessary records of the Corporation and such determination shall be binding
on the Corporation and the Holder, absent manifest error.  In the event that any
determination is made, the Corporation shall deliver a certificate to the Holder
describing such determination and confirming such consent;

 
(i)  
all adjustments to the Exercise Price or the number of Common Shares purchasable
pursuant to this Warrant certificate are subject to the prior approval of AMEX
or any other stock exchange upon which the Common Shares may trade from time to
time; and

 
(j)  
at least ten days prior to any record date or effective date, as the case may
be, for any event that requires or might require an adjustment in any of the
rights of the Holder, including the Exercise Price or the number of Common
Shares that are obtained under this Warrant certificate, the Corporation will
deliver to the Holder, at the Holder’s registered address, a certificate of the
Corporation specifying the particulars of such event and, if determinable, the
required adjustment and the calculation of such adjustment.  In case any
adjustment for which a notice in this Section 9 has been given is not then
determinable, the Corporation will promptly after such adjustment is
determinable deliver to the Holder, a certificate providing the calculation of
such adjustment.  The Corporation hereby covenants and agrees that the register
of transfers and share transfer books for the Common Shares will be open, and
that the Corporation will not take any action that might deprive the Holder of
the opportunity of exercising the rights contained in this Warrant certificate,
during such ten day period. At least ten days prior to the effective date or
record date, as the case may be, of any event referred to in Section 8, the
Corporation shall notify the Holder of the particulars of such event and the
estimated amount of any adjustment required as a result thereof.

 
10.  
Notwithstanding anything contained herein to the contrary, the Corporation will
not be required to issue fractional Common Shares in satisfaction of its
obligations hereunder.  If any fractional interest in a Common Share would be
deliverable upon the exercise of a Warrant, the Corporation will, in lieu of
delivering the fractional Common Share, satisfy the right to receive such
fractional interest by payment to the Holder of an amount in cash equal
(computed in the case of a fraction of a cent to the next lower cent) to the
value of the right to acquire such fractional interest on the basis of the
Current Market Price of the Common Shares on the date of exercise.

 
11.  
On the happening of each and every such event set out in Section 8, the
applicable provisions of this Warrant, including the Exercise Price, shall, ipso
facto, be deemed to be amended accordingly and the Corporation shall take all
necessary action so as to comply with such provisions as so amended.

 
12.  
The Corporation covenants that it will at all times while this Warrant remains
outstanding, maintain its corporate existence and carry on and conduct its
business in a proper and business-like manner and cause to be kept in proper
books of account in accordance with generally accepted accounting practice.  The
Corporation represents that it is authorized to create and issue the
Warrants.  The Corporation covenants that it will cause the Common Shares from
time to time subscribed and paid for pursuant to the exercise of the Warrants in
the manner herein provided and the certificates representing such Common Shares
to be duly issued and delivered in accordance with the Warrants and the terms
hereof.  The Corporation covenants that all Common Shares that shall be issued
upon exercise of the right to purchase provided for herein, upon payment of the
Exercise Price, shall be issued as fully paid and non-assessable.  The
Corporation covenants that it will use its commercially reasonable efforts to
maintain the trading of the Common Shares on AMEX while this Warrant remains
outstanding.  The Corporation covenants that it will use its commercially
reasonable efforts to maintain its status as a reporting issuer or equivalent
not in default, and not be in default in any material respect of the applicable
requirements of, the applicable securities laws of the provinces of British
Columbia, Alberta, Ontario and Quebec and shall continue to have a class of
equity securities registered under Section 12(g) under the United States
Securities Exchange Act of 1934, as amended, and file periodic and other reports
and schedules pursuant thereto so long as this Warrant remains outstanding.  The
Corporation covenants that if, in the opinion of outside counsel, any instrument
is required to be filed with, or any permission, order or ruling is required to
be obtained from any securities administrator, regulatory agency or governmental
authority in Canada or the United States or any other step is required under any
Canadian federal or provincial law before the Common Shares underlying the
Warrants may be issued or delivered, the Corporation will use its commercially
reasonable efforts to file such instrument, obtain such permission, order or
ruling or take all such other actions, at its expense, as are required.  The
Corporation covenants that it will perform all its covenants and carry out all
of the acts or things to be done by it as provided in this Warrant
certificate.  The Corporation hereby represents and warrants that this Warrant
certificate is a valid and enforceable obligation of the Corporation,
enforceable in accordance with the provisions of this Warrant certificate. The
Corporation covenants that in the event the Acceleration Event occurs, it will
publish notice of the new Expiry Time in national newspapers in Canada and the
United States of general circulation. The Corporation covenants that it will
file with, and thereafter use its best efforts to have declared effective by the
United States Securities and Exchange Commission, a registration statement (the
“Registration Statement”) under the US Securities Act with respect to the
Warrant Shares issuable on the exercise of the Warrants.

 
13.  
The Warrants have not been and, subject to Section 12 hereof, will not be
registered under the U.S. Securities Act or any state securities laws.  Each
certificate for a Warrant Share issued in accordance with the terms of this
Warrant shall have imprinted thereon the applicable legends provided by Section
2 hereof.  Each person exercising a Warrant shall provide to the Corporation at
the time of surrendering the Warrant for exercise the following:

 
(a)  
a written certification, meeting the requirements of Rule 903(b)(5) under the US
Securities Act, that such person is not a U.S. Person, as defined in Regulation
S under the US Securities Act, and that such Warrant is not being exercised on
behalf of a U.S. Person; or

 
(b)  
a written opinion of counsel (who may be counsel to the Corporation) to the
effect that the Warrant and the Common Shares issuable on exercise have been
registered under the US Securities Act or are exempt from registration
thereunder.

 
No Warrant may be exercised from within the United States and the Corporation
(or its transfer agent) shall not deliver Common Shares upon exercise other than
in an offering deemed by the Corporation, based on certifications and other
evidence provided by the Holder, to meet the definition of an "offshore
transaction" pursuant to Rule 902(h) under the US Securities Act, unless such
issuance of Common Shares has been registered under the US Securities Act or an
exemption from such registration is available.   If the Holder purporting to
exercise a Warrant is a U.S. Person, the Corporation shall require written
evidence from the Holder that the Holder is an "accredited investor," as defined
in Regulation D under the US Securities Act, at the time the Warrant is
exercised.  In connection with any exercise of a Warrant, the Corporation may
require the Warrantholder to deliver to the Corporation such additional
certifications or written opinions of counsel as the Corporation may consider
necessary to assure that such exercise will not violate the requirements of the
US Securities Act or any other provision of law.
 
14.  
The Corporation shall not be required to deliver certificates for Common Shares
while the share transfer books of the Corporation are properly closed, having
regard to the provisions of Sections 8 and 9 hereof, prior to any meeting of
shareholders or for the payment of dividends or for any other purpose and in the
event of the surrender of any Warrant in accordance with the provisions hereof
and the making of any subscription and payment for the Common Shares called for
thereby during any such period delivery of certificates for Common Shares may be
postponed for not more than five (5) days after the date of the re-opening of
said share transfer books.  Provided, however, that any such postponement of
delivery of certificates shall be without prejudice to the right of the Holder
so surrendering the same and making payment during such period to receive after
the share transfer books shall have been re-opened such certificates for the
Common Shares called for, as the same may be adjusted pursuant to Sections 8 and
9 hereof as a result of the completion of the event in respect of which the
transfer books were closed.

 
15.  
Subject as hereinafter provided, all or any of the rights conferred upon the
Holder by the terms hereof may be enforced by the Holder by appropriate legal
proceedings.  No recourse under or upon any obligation, covenant or agreement
contained herein shall be had against any shareholder or officer of the
Corporation either directly or through the Corporation, it being expressly
agreed and declared that the obligations under the Warrants are solely corporate
obligations and that no personal liability whatever shall attach to or be
incurred by the shareholders or officers of the Corporation or any of them in
respect thereof, any and all rights and claims against every such shareholder,
officer or director being hereby expressly waived as a condition of and as
consideration for the issue of the Warrants.

 
16.  
The Holder may subscribe for and purchase any lesser number of Common Shares
than the number of shares expressed in the Warrant certificate.  In the case of
any subscription for a lesser number of Common Shares than expressed in any
Warrant certificate, the Holder hereof shall be entitled to receive at no cost
to the Holder a new Warrant certificate in respect of the balance of Warrants
not then exercised.  Such new Warrant certificate shall be mailed to the Holder
by the Corporation contemporaneously with the mailing of the certificate or
certificates representing the Common Shares issued pursuant to Section 5.

 
17.  
If any Warrant certificate becomes stolen, lost, mutilated or destroyed, the
Corporation shall, on such terms as it may in its discretion acting reasonably
impose, issue and sign a new Warrant certificate of like denomination, tenor and
date as the Warrant certificate so stolen, lost, mutilated or destroyed for
delivery to the Holder.

 
18.  
The Corporation will maintain a register of holders of Warrants at its principal
office: (i) in which will be entered the names and addresses of holders of
Warrants and particulars of the Warrants held by them; and (ii) in which all
transfers of Warrants and the date and other particulars of each transfer will
be entered.  All such transfers will be subject to the provisions of Section 22
hereof.  This register will at all reasonable times be open for inspection by
holders of Warrants.  The Corporation may deem and treat the registered holder
of any Warrant certificate as the absolute owner of the Warrants represented
thereby for all purposes, and the Corporation shall not be affected by any
notice or knowledge to the contrary except where the Corporation is required to
take notice by statute or by order of a court of competent jurisdiction.  A
Holder shall be entitled to the rights evidenced by such Warrant free from all
equities or rights of set-off or counterclaim between the Corporation and the
original or any intermediate holder thereof and all persons may act accordingly
and the receipt by any such Holder of the Common Shares purchasable pursuant to
such Warrant shall be a good discharge to the Corporation for the same and the
Corporation shall not be bound to inquire into the title of any such Holder
except where the Corporation is required to take notice by statute or by order
of a court of competent jurisdiction.

 
19.  
The Corporation shall notify the Holder forthwith of any change of address of
the Corporation.

 
20.  
In addition to all other powers conferred on them by the other provisions of
this Warrant certificate or by law, the Holders shall have the power from time
to time by an extraordinary resolution (as defined herein):

 
(a)  
to assent to or sanction any amendment, modification, abrogation, alteration,
compromise or arrangement of the rights of the Holders of Warrants against the
Corporation which shall be agreed to by the Corporation; and/or

 
(b)  
to assent to any modification of or change in or omission from the provisions
contained herein or in any instrument ancillary or supplemental hereto which
shall be agreed to by the Corporation and to authorize the Holders to concur in
and execute any ancillary or supplemental instrument embodying the change or
omission; and/or

 
(c)  
to restrain any Holder of a Warrant from taking or instituting any suit or
proceedings against the Corporation for the enforcement of any of the covenants
on the part of the Corporation conferred upon the Holders by the terms of the
Warrants or to enforce any right of the Holders; and/or

 
(d)  
to amend, alter or repeal any extraordinary resolution previously passed; and/or

 
(e)  
to direct any Holder who, as such, has brought any suit, action or proceeding,
to stay or discontinue or otherwise deal therewith on payment of the costs,
charges and expenses reasonably and properly incurred by him in connection
therewith; and/or

 
(f)  
to assent to any compromise or arrangement with any creditor or creditors or any
class or classes of creditors, whether secured or otherwise, and with holders of
any shares or other securities of the Corporation where the consent of the
holders of the securities of the Corporation is required.

 
Any such extraordinary resolution as aforesaid shall be binding upon all the
Holders of Warrants whether or not assenting in writing to any such
extraordinary resolution, and each Holder of any of the Warrants shall be bound
to give effect thereto accordingly.  Such extraordinary resolution shall, where
applicable, be binding on the Corporation which shall give effect thereto
accordingly.
 
Any one or more of the powers, and any combination of the powers, herein stated
to be exercisable by the Holders by extraordinary resolution or otherwise, may
be exercised from time to time, and the exercise of any one or more of such
powers or any combination of such powers from time to time shall not prevent the
Holders from exercising such power or powers or combination of powers thereafter
from time to time.
 
The Corporation shall forthwith upon receipt of an extraordinary resolution
provide notice to all Holders of the date and text of such resolution.  The
Holders of Warrants assenting to an extraordinary resolution agree to provide
the Corporation forthwith with a copy of any extraordinary resolution passed.
 
The expression “extraordinary resolution” when used herein shall mean a
resolution assented to in writing, in one or more counterparts, by the Holders
of Warrants calling in the aggregate for not less than 66 2/3% of the aggregate
number of shares called for by all of the Warrants which are, at the applicable
time, outstanding.
 
21.  
All notices to be sent hereunder shall be deemed to be validly given to the
Holders of the Warrants if delivered personally or if sent by registered letter
through the post addressed to such holders at their post office addresses
appearing in the register of Warrant holders caused to be maintained by the
Corporation pursuant to Section 18, and such notice shall be deemed to have been
given, if delivered personally when so delivered, and if sent by post on the
fifth business day next following the post thereof.

 
22.  
 

 
(a)  
Subject to the provisions hereof, the Holder may transfer the Warrants evidenced
hereby either in whole or in part by completing the Assignment form attached
hereto as Exhibit “B”.  The Warrants may only be transferred in accordance with
applicable laws.  Any such transfer, accompanied by this Warrant certificate,
must be delivered to the Corporation at its principal office set out herein,
together with such evidence of identity or title as the Corporation may
reasonably require, whereupon the transfer will be registered and duly noted by
endorsement hereon signed by the Corporation.  If part only of the Warrants
evidenced hereby is transferred, the Corporation will deliver to the Holder and
the transferee replacement Warrant certificates substantially in the form of
this certificate.

 
(b)  
Each Holder has agreed as a condition to its purchase of Units from the
Corporation and each transferee of Warrants or Warrant Shares issued on exercise
of Warrants shall agree, as a condition to such transfer, that it will not
offer, sell, pledge or otherwise transfer the Common Shares and Warrants
comprising the Units or the Warrant Shares except: (A) to the Corporation, (B)
pursuant to an effective registration statement under the Securities Act or (C)
outside the United States in accordance with Regulation S (Rule 901 through Rule
905, and preliminary notes) under the Securities Act, and that, absent
compliance with the foregoing, the Corporation shall refuse transfer of the
securities.  The Holder and any transferee understand and agree that the
certificates representing the Common Shares and Warrants comprising the Units
and the Warrant Shares will bear a legend to the foregoing effect and that prior
to any transfer pursuant to the foregoing, the Corporation may require that the
seller furnish the Corporation and the Corporation’s transfer agent with an
opinion of counsel of recognized standing, in substance and form satisfactory to
the Corporation, that such transfer is exempt from registration under the U.S.
Securities Act and any applicable state securities laws and any transferee
understands and acknowledges that the certificates for the Common Shares and
Warrants comprising the Units and the Warrant Shares and any certificates issued
in replacement thereof or exchange therefor, shall have endorsed thereon the
legend set forth in Section 2 hereof reflecting such restrictions on transfer.

 
No Warrant may be issued on transfer of a Warrant unless the transferee shall
provide to the Corporation as a condition to such transfer a certification in a
form acceptable to the Corporation certifying that the transferee is not a U.S.
Person as defined in Rule 902(k) under the US Securities Act or, if such
transferee is a U.S. Person, that such transfer does not violate the
registration requirements of the US Securities Act.
 
Such Warrants shall not be transferred by the Corporation and the Holder hereof
agrees that the Corporation shall refuse to transfer such Warrants except upon
compliance with the restrictions on transfer set forth in this Warrant.
 
Transfers of the Warrants evidenced hereby may be subject to restrictions under
applicable securities law.  Holders of Warrants should consult their own
professional advisors in order to assess the legal aspects of a transfer of the
Warrants evidenced hereby.
 
23.  
This Warrant shall be governed by the laws of the State of Delaware.

 
24.  
Time shall be of the essence of this Warrant certificate.

 
25.  
This Warrant certificate will enure to the benefit of and will be binding upon
the Holder and the Corporation and their respective successors and permitted
assigns.

 
(The remainder of this page was left blank intentionally.)
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Corporation has caused this Warrant certificate to be
signed by its duly authorized officer.
 
DATED as of the 20th day of June, 2007.
 

   
GEOGLOBAL RESOURCES INC.
   
Per:
       
Name:  Allan J. Kent
     
Title:    Executive Vice President and CFO



 


--------------------------------------------------------------------------------



EXHIBIT “A”
 


 
SUBSCRIPTION FORM
 
TO BE COMPLETED IF WARRANTS ARE TO BE EXERCISED:


The undersigned hereby irrevocably subscribes for   common shares of GeoGlobal
Resources Inc. according to the terms and conditions set forth in the annexed
warrant certificate (or such number of other securities or property to which
such warrant entitles the undersigned to acquire under the terms and conditions
set forth in the annexed warrant certificate). The subscriber acknowledges and
agrees that the common shares issuable upon exercise of the common share
purchase warrants may be subject to resale restrictions.
 
The undersigned hereby acknowledges that the following legend will be placed on
the certificates representing the Common Shares being acquired if the Warrants
are exercised prior to October 21, 2007:
 
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE OCTOBER 21, 2007.
 
And the following legend will be placed on the certificates representing the
Common Shares being acquired until such time as the same is no longer required
under applicable requirements of the Securities Act and applicable state
securities laws


THE SECURITIES REPRESENTED HEREBY ARE SECURITIES OF A UNITED STATES DOMESTIC
ISSUER AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C)
OUTSIDE THE UNITED STATES IN ACCORDANCE WITH REGULATION S (RULE 901 THROUGH RULE
905, AND PRELIMINARY NOTES) UNDER THE SECURITIES ACT OR (D) WITHIN THE UNITED
STATES PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.  DELIVERY OF
THIS CERTIFICATE MAY NOT CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF
TRANSACTIONS.  HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


 
Direction as to Registration:
Name and
Address:                                                                                                                                














Direction as to Delivery:
Name and
Address:                                                                                                                                














Attention:
   



Exercise Price Tendered
 
(U.S. $7.50 per share)$



If any Warrants represented by this certificate are not being exercised, a new
Warrant certificate representing the number of Warrants which are not exercised
hereby will be issued and delivered with the Common Share certificate(s).
 
Dated at  , this   day of  , 200 .


 
Witness:
)
_____________________________________

 
)
Holder's Name

)
 
)
_____________________________________

)      Authorized Signature
)
 
)
_____________________________________

)      Title (if applicable)


Signature medallion guaranteed:


--------------------------------------------------------------------------------



EXHIBIT “B”
 


 
ASSIGNMENT FORM
 
TO BE COMPLETED IF WARRANTS ARE TO BE ASSIGNED:


 
TO:                      GeoGlobal Resources Inc.
605 – 1st Street, SW – Suite 310
Calgary, AB  T2P 3S9


 


 


 
________________________________________ Warrants evidenced by this Warrant
certificate are hereby transferred to _______________________ residing at   for
good and valuable consideration.  You are hereby irrevocably appointed as the
attorney of the undersigned to transfer the said securities on the books
maintained by the Corporation with full power of substitution.
 


 


 
Dated at _____________________, this ____ day of ___________, 200___.
 


 


 


 
 
Witness:
)
   

 
)
Holder's Name

)
)      
______________________________                                                                                     )           Authorized
Signature
)
)      
)      Title (if applicable)


 
Signature medallion guaranteed:
 
PrivatePlacement/2007/WarrantCertif/WarrantCertificate FINAL Version 6-20-07
 


--------------------------------------------------------------------------------


